Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 8/25/2022.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 8/25/2022 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 3, it appears that “comprismg” should be –comprising--In claim 1, lines 37-38, there is a lack of antecedent basis for “said existing door member”.  In claim 1, line 57, the phraseology “its” is indefinite and fails to positively recite the claimed invention.  Exactly what does “its” refer to?  Clarification is requested.
	In claim 2, line 3 and lines 3-4, the applicant recites “a pivot pin” and “a door hinge” respectively.  Are these the same “pin(s)” and “hinge” as recited in claim 1, lines 8 and 9 respectively?  If so, then proper antecedent basis should apply.  If not, then the applicant should clearly and positively set forth the multiple hinges and pivot pin(s).  Furthermore, dependent claims recite “said hinge member”.  Thus, clarification on all of the hinges and hinge member(s) should be positively set forth.  
	In claim 11, lines 1-2, there is a lack of antecedent basis for “said at least one removable batter member” (appears that claim 11 should be dependent upon claim 10, not claim 1).  
	In claim 16, lines 9 and 16, the applicant recites “a hinge pin” and “at least one hinge member”.  And in claim 19, lines 3 and 3-4, the applicant recites “a pivot pin” and “a door hinge”.  Are these one in the same (see same rejection above).  Clarification is requested. In claim 16, line 25, it appears that “an” should be –said—since the applicant has already recited “an emergency door closing device”.  In claim 16, line 24 and line 37, the applicant recites “a base plate” and “a base plate member” respectively.  Are these one in the same?  If so, then proper antecedent basis should apply and if not, then the applicant should clearly and positively set forth the different elements above.  In claim 16, line 35, it appears that “an” should be –said—(for proper antecedent basis).  In claim 16, line 70, there is a lack of antecedent basis for ‘said door member” (does the applicant mean –said door--?).  In claim 16, line 89, the phraseology “its” is indefinite and fails to positively recite the claimed invention.  Exactly what does “its” refer to?  Clarification is requested.
	In claim 19, line 14, there is a lack of antecedent basis for “said existing door”.  Clarification is requested.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,428,039. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an emergency door closing device comprising a base plate member, a pivot cam member, a hinge member, a closing bar, a cable member connected to the cam member, a first and second spring member, a leaver member pivotally connected to the base plate member, a pawl member having a cam surface, a motor member, a plunger member, a first, smoke and emergency signal detector, a power source, a tang member, and an alarm member including a speaker member.

Claims 1-20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,447. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an emergency door closing device comprising a base plate member, a pivot cam member, a hinge member, a closing bar, a cable member connected to the cam member, a first and second spring member, a leaver member pivotally connected to the base plate member, a pawl member having a cam surface, a motor member, a plunger member, a first, smoke and emergency signal detector, a power source, a tang member, and an alarm member including a speaker member.

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and filing a proper/approved Terminal Disclaimer.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634